Title: From Thomas Jefferson to Mayer & Brantz, 6 December 1806
From: Jefferson, Thomas
To: Mayer & Brantz


                        
                            Messrs. Mayer & Brantz
                            
                            Washington Dec. 6. 06
                        
                        Your favour covering a bill of lading has been duly recieved, as has also the package of books in good order:
                            and I have now the pleasure to inclose you a draught of the bank of the US. at this place on that at Baltimore for
                            181D. 90c the amount. I pray you to be assured that I duly estimate this kind attention on your part & return you my
                            thanks for the same. Accept my salutations and assurances of great respect.
                        
                            Th: Jefferson
                            
                        
                    